Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:

Chen (US 2018/0341462) discloses in Figure a random number generator that comprises a noise amplification unit configured to generate an amplified noise signal, the noise amplification unit comprises noise amplification unit transistors, however, Chen fails to teach a computing unit configured to process the amplified noise signal from the noise amplification unit, having a threshold voltage of about 0, to generate a stream of random numbers, the computing unit comprises computing unit transistors having absolute values of a Vt,compute that are larger than the Vt,amp of the noise amplification unit transistors in the noise amplification unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        	
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/25/20, 12/2/20, 5/14/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable With regard to claim 1 Chen discloses a random number generator that comprises a noise generation circuit that generates an amplified noise using noise amplification unit transistors, a computing unit 154) configured to process the amplified noise to generate a stream of random numbers